Citation Nr: 0600362	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-17 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon



INTRODUCTION

The appellant had active military service from December 1992 
to February 1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 RO rating decision 
that denied the appellant's claims for service connection for 
PTSD and for a psychiatric disorder other than PTSD.  The 
appellant submitted a Notice of Disagreement (NOD) in August 
2001, and the RO issued a Statement of the Case in October 
2002.  The appellant perfected his appeal to the Board by 
filing a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
in November 2002.

In January 2004, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested 
action, the RO continued the denial of each claim (as 
reflected in the May 2005 Supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.

After the RO's July 2005 certification of the appeal to the 
Board, in September 2005, the undersigned granted the 
appellant's August 2005 motion for an extension to file 
evidence in support of the appeal.  In October 2005, the 
appellant submitted directly to the Board additional 
evidence, to include medical evidence dated in September and 
October 2005, along with a waiver of initial RO consideration 
of the evidence.  The Board interpreted statements then made 
by the appellant as a request for further extension of time 
to submit additional evidence, and granted such request by 
letter of November 2005.  However, in a letter dated later in 
November 2005, the veteran clarified that the evidence 
submitted was all he had to submit.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 
38 C.F.R. § 20.1304 (2005).




FINDINGS OF FACT

1.  All notification and development actions necessary to 
fairly adjudicate the claims on appeal have been 
accomplished.

2.  Competent medical evidence establishes that the veteran 
does not meet the diagnostic criteria for PTSD.

3.  An acquired psychiatric disorder was not shown in service 
and there is no competent evidence of psychosis within the 
first post-service year.

4.  Service connection has been established for low back 
disability (rating as 40 percent disabling), as an apparent 
residual of in-service back injury.  

5.  The appellant has a current diagnosis of major depressive 
disorder, and the weight of the competent opinion evidence 
tends to indicate that the appellant's major depressive 
disorder is medically related to his in-service back injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005) 
 
2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for service connection for major 
depressive disorder are met.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310(a) (2005)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each claim herein decided 
has been accomplished.

The November 2000 RO notice letter, the February 2001 rating 
decision, the October 2002 SOC, the RO's post-remand VCAA 
notice letters of February 2005 and April 2005, and the 
Supplemental SOCs (SSOCs) in March 2005 and May 2005 notified 
appellant of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal up to that point, and the bases for the denial of the 
claims.  After each, the appellant was given the opportunity 
to respond.  Accordingly, the Board finds that the appellant 
has received sufficient notice of the information and 
evidence needed to support the claims.  

The RO's notice letter of November 2000, issued prior to the 
enactment of the VCAA, asked the appellant to identify all 
providers and agencies having evidence relevant to his claim.  
The subsequent post-remand VCAA notice letters of February 
and April 2005 informed the appellant of the obligations 
imposed on VA by the VCAA, the evidence required to establish 
entitlement, the additional evidence still needed from the 
appellant, and of the appellant's right to submit records on 
his own behalf or to give VA authorization to obtain those 
records for him.  The Board finds that the post-remand 
letters meet the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

As noted above, with respect to the matters now before the 
Board, the documents meeting the VCAA's notice requirements 
were provided to the appellant before and after the February 
2001 rating action on appeal.  However, the Board finds that 
the lack of full, pre-adjudication notice in this appeal has 
not prejudiced the appellant in any way.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided .  The claims file 
reflects that, after sending to the veteran the comprehensive 
notice letters in February and April 2005, the RO 
readjudicated the claim in May 2005, as reflected in the 
SSOC.  Once the claims file was returned to the Board, the 
veteran sought, and was granted, an extension of time to 
submit additional evidence.  The veteran waived RO 
jurisdiction of additional evidence submitted to the Board in 
October 2005, and the Board will consider that evidence, 
along with other evidence of record, in connection with the 
current appeal.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either of the claims 
on appeal.  As indicated below, the RO has obtained the 
veteran's complete service medical records (SMRs) and 
extensive treatment records from the West Haven VA Medical 
Center (VAMC).  Also of record are treatment records from the 
State of Connecticut Department of Mental Health and 
Addiction Services, Catholic Family Services, and Milford 
Counseling Center; the appellant has identified no other 
medical providers who may have relevant records for 
development.  The appellant has been afforded a VA 
psychiatric examination, the report of which is of record, 
and he has not requested any hearing on appeal.  
Significantly, neither the appellant nor his service 
representative has identified any further development action 
required in conjunction with the appeals decided herein. 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VACC notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II.  Factual Background

The appellant's service medical records reflect no 
complaints, findings, or diagnosis of any psychiatric 
problems.  The appellant served for two months and twenty-two 
days before receiving an entry-level discharge for enlistment 
in error (unreported disqualifying lumbar strain).

Treatment notes from West Haven VAMC reflect that the 
appellant entered substance abuse treatment in September 
1996.  He then reported a history of depression.  The 
appellant reported that he was unable to stay in the Navy due 
to a back injury; he mentioned nothing mentally traumatic 
about his service or his discharge.  The psychiatric 
diagnoses were alcohol and cocaine dependence, and dysthymia.  
Other diagnosed conditions were chronic lower back pain, 
nephrolithiasis, and anemia.  Social isolation was noted as 
an aggravating factor, and the appellant was assessed as 
currently unable to work due to substance abuse and no 
transportation.

A VA Substance Abuse Biopsychosocial Summary dated July 1999 
shows that the appellant continued to have difficulties due 
to substance abuse.  The appellant reported that he had 
previously (in 1996) been on Prozac for depression until the 
prescription ran out, but the examiner stated that the 
appellant did not meet the criteria for current major 
depression.  The diagnoses were as cocaine dependence, 
alcohol dependence, and recurrent major depressive disorder 
in full remission.  The examiner noted aggravating factors of 
estrangement from family, unemployment, and homelessness.  

A VA Mental Health Progress Note from January 2000 reflects 
that the appellant was seen for symptoms of anxiety.  The 
appellant reported feelings of depression at the age of 13 
due to family problems.  The appellant did not make any 
reference to his military service during the interview.  The 
examiner stated that the appellant appeared to meet criteria 
for major depression, with some symptoms of anxiety and 
alexithymia.  The examiner diagnosed recurrent moderate major 
depressive disorder, anxiety disorder not otherwise 
specified, rule out psychosis not otherwise specified, 
alcohol dependence in full remission, and cocaine dependence 
in full remission.  The examiner also diagnosed chronic low 
back pain.  The examiner noted aggravating factors of recent 
change in housing and poor social support.  

The appellant filed a claim for service connection for PTSD 
in September 2000, and a claim for service connection for 
depression in October 2000.

The appellant submitted a VA Form 21-4138 (Statement in 
Support of Claim) in December 2000 in which he asserted that 
his depression and substance abuse were caused by his 
frustration and disappointment at being discharged from the 
Navy.

In a February 2001 rating decision, the RO denied service 
connection for depression and for PTSD.  In August 2001, the 
appellant filed an NOD in which he again asserted that his 
failure in Navy recruit training was the cause of his 
subsequent substance abuse.  

A February 2002 VA treatment note titled Mental Health 
Integrative Care Plan records that the appellant had a long 
and problematic history with alcohol and cocaine dependence 
but had been clean and sober for more than two years.  The 
current diagnosis was alcohol and cocaine dependence in 
remission, and recurrent depressive disorder. 

An August 2002 VA treatment note titled Mental Health 
Attending Progress Note records a current diagnosis of 
recurrent major depression without psychotic features.  There 
is no discussion regarding any possible etiology of the 
appellant's condition and no reference to his military 
service.

A September 2002 VA Mental Health Attending Progress Note 
records continued difficulties with anger management.  The 
note states that the appellant felt shame about his early 
discharge from service, and anger at being denied financial 
help from military assistance funds due to the nature of his 
discharge.  

In July 2003, the appellant submitted a letter to the Board 
in which he asserted that he was traumatized in recruit 
training by being ordered to continue doing sit-ups even 
though he had reported back pain.  

In February 2004 , the appellant was referred to Catholic 
Family Services hospital for verification of diagnosis of 
PTSD.  The resultant diagnosis was not PTSD, but major 
depressive disorder.

In March 2004 letter, A.R.K, a licensed clinical social 
worker (LCSW), stated that the appellant appeared to have 
obsessive-compulsive disorder and chronic depression, both of 
which "could be" conditions that did not exist prior to his 
service-connected physical disabilities but were incidental 
to his premature discharge.

A letter from Dr. L.C.B., a VA psychiatrist, states that the 
appellant continued to struggle with severe depression that 
limited his ability to function in many ways, primarily his 
ability to work.

In the report of a March 2005 examination, a VA psychologist 
noted that the appellant was currently in VA treatment for 
substance abuse, in remission, and for depression.  The 
appellant reported his family history in detail.  In the 
military, he injured his back during basic training and 
ultimately accepted a medical discharge, but felt 
stigmatized; he also reported extreme disappointment at not 
being able to make the Navy a career.  Following his 
discharge, he worked for a time but became unable to work due 
to his back injury.  The examiner stated that the appellant 
did not meet the diagnostic criteria for PTSD because he did 
not have symptoms or qualifying stressful trauma; however, 
the appellant appeared to have clinical depression, currently 
in remission.  The examiner diagnosed major depressive 
disorder, as well as polysubstance abuse in remission.  
Regarding service connection, the examiner stated that the 
appellant's depression and extreme sensitivity to rejection 
existed prior to the military, and that his failure in the 
military may have been one of many stressors that influenced 
a relapse.  However, the psychologist indicated that he did 
not believe that there was a causal relationship.

In a September 2005 letter, Dr. B.S., a private physician, 
indicated that he had conducted a psychiatric examination of 
the appellant.  Dr. B.S. recorded the circumstances under 
which the appellant injured his back during basic training, 
and that the appellant reported that he became depressed 
after his injury while awaiting discharge from service.  Dr. 
B.S. noted the appellant's history of substance abuse, both 
before and after military service, and stated that the 
appellant's post-service drug abuse was a means of self-
medication for pain.  Dr. B.S. noted that the veteran was 
currently unable to work due to back pain and depression, and 
expressed the opinion that the appellant's depression is 
related to the back injury that he sustained in the Navy.

An October 2005 letter to VA from Dr. D.R.J., a psychologist 
with the Milford Post Traumatic Stress Center, states that 
Dr. D.R.J. interviewed the appellant and reviewed the 
appellant's medical records and VA rating decisions.  Dr. 
D.R.J. recorded the appellant's background in detail, as well 
as clinical observations based on interview and on 
diagnostics including the Beck Depression Inventory.  Dr. 
D.R.J. stated that the appellant did not meet the diagnostic 
criteria for PTSD, but did meet diagnostic criteria for 
severe major depressive disorder.  Dr. D.R.J. stated that the 
appellant had enlisted in the Navy with tremendously high 
expectations, but his premature discharge dashed those 
expectations and caused the appellant to be humiliated and 
defeated.  Dr. D.R.J. accordingly endorsed service connection 
for depression, based on the circumstances of the appellant's 
emotional state at the time of his enlistment.
   
In an October 2005 letter, LCSW A.R.K. stated that the 
appellant developed depression while spending two months in a 
medical "hold" awaiting discharge after his injury.  The 
loss of a military career was devastating to the appellant, 
but the appellant managed to adjust to the disappointment 
extremely well.  However, it is the injury and the chronic 
pain that are the cause of the appellant's current 
depression.  In A.R.K.'s opinion, the appellant's back injury 
resulted not only in the loss of full physical ability but 
also in the loss of full emotional wellness, continuing to 
the present day.  Accordingly, A.R.K. opined that the 
appellant's depression is directly related to the injury 
incurred while in the Navy.  



III.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may presumed for certain chronic diseases, 
such as psychoses, which develop to a compensable degree (10 
percent for a psychosis) within a prescribed period after 
discharge from service (one year for a psychosis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. 3.307, 3.309.

A.  Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 
 
The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2005).

In this case, there is no medical diagnosis of PTSD.  In 
fact, two examiners (the VA psychologist in March 2005 and 
Dr. D.R.J. in October 2005) each concluded that the appellant 
does not meet the diagnostic criteria for PTSD.  
Significantly, the current record reflects no medical 
indication that the veteran does, in fact, meet the 
diagnostic criteria for PTSD, and neither the appellant nor 
his representative has alluded to the existence of any such 
evidence.  

In the absence of competent evidence of the claimed 
disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223,225 
(1992).  Here, the claim must be denied because the first, 
essential criterion for  establishing service connection 
pursuant to 38 C.F.R. § 3.304(f) is not met.  As such, the 
Board need not address whether the remaining regulatory 
requirements-evidence of an in-service stressor and of a 
link between the stressor and the PTSD-are met.  
   
Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence shows that the appellant does not currently have the 
claimed disability, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Service connection for a psychiatric disorder other than 
PTSD

In this case, the appellant is seeking service connection for 
an acquired psychiatric disorder other than PTSD-
specifically, major depressive disorder.  

Initially, the Board notes that the competent evidence does 
not establish that a psychiatric condition, to include major 
depressive disorder, was shown in service or that a psychosis 
was present within the first post-service year.  However, the 
veteran current has a diagnosis of major depressive disorder, 
and the weight of competent evidence indicates that there is 
as likely as not a medical relationship between such 
disability and in-service back injury.  

As noted above, a private physician, Dr. B.S., opined, 
following psychiatric examination of the veteran, that the 
appellant's depression is related to the back injury that he 
sustained in the Navy.  Similar opinions were provided by Dr. 
D.R.J  and LCSW A.R.K.,  the psychiatrist and social worker 
that have also treated the veteran, respectively; while not 
medical doctors, these individuals appear to have some 
expertise in treatment of psychiatric disorders, and hence, 
appear competent to render such an opinion.  

There is no question that that the above-referenced opinions 
were likely based, at least in part, upon the veteran's own 
reported history of experiencing depression following the 
injury (which is not documented in the service records).  
While the Board is cognizant that an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  However, the Board notes that the appellant's 
reported history also is not directly contradicted by other 
evidence of record.  The evidence tends to support the 
occurrence of back injury, the apparent residuals for which 
the veteran has been granted service connection.  Moreover, 
it is entirely conceivable that, given the veteran's 
consistently reported aspirations for a military career-
which was cut short due to back problems-the veteran may 
have experienced, and may continue to experience, some 
feelings of sadness surrounding the injury.

In the only opinion to weigh against the claim, the VA 
psychologist that examined the appellant in March 2005 found 
that the appellant had a predisposition to depression (the 
basis for which is unknown), and expressed his belief that 
the veteran's military service did not cause the veteran's 
depression.  Interestingly, however, by noting that the 
veteran's military service may have contributed to the 
veteran's disorder, even that examiner identifies the 
veteran's military service as a possible factor in the 
development of the veteran's current major depressive 
disorder, and thus, suggests a possible nexus on the basis of 
aggravation.  

The Board construes the above cited opinion evidence as 
collectively indicating that there is as likely as not a 
relationship between the disability currently under 
consideration and service.  Hence, the Board can fairly 
characterize such evidence as in relative equipoise (weighing 
for, as much as against, the claim for service connection).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
  
In view of the foregoing, and with resolution of all 
reasonable doubt in the appellant's favor on the question of 
service connection, the Board finds that service connection 
for major depressive disorder is warranted.  


ORDER

Service connection for PTSD is denied.

Service connection for major depressive disorder is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


